Citation Nr: 0835820	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  02-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2003, the veteran offered testimony before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO.  The case was remanded by the Board in November 2003 and 
November 2006 for additional development.  The case has since 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  No low back disorder was present in service or within a 
year after discharge from service, and no current low back 
disorder is etiologically related to service.

2.  No acquired psychiatric disorder was present in service 
or within a year after discharge from service, and no 
currently present acquired psychiatric disorder is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A psychiatric disorder was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002);38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder and a psychiatric disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in May 2001, prior to the 
September 2001 rating decision denying the claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until November 2006, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for either of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records and private medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, and manifests a 
psychosis or arthritis to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred or aggravated in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Low Back

It is the veteran's essential contention that he developed a 
permanent back disorder due to injury in service.  The record 
reflects, and the veteran has testified and long maintained, 
that he injured his back in 1973 when he was thrown to the 
ground while playing basketball.  In the alternative, he 
claimed in August 2005 that he injured his back due to 
rappelling from helicopter rope lines.  While the basketball 
injury is well-documented, this later assertion is 
unconfirmed in the record.  Regardless, the preponderance of 
the evidence is against a finding that any current low back 
disability is related to service.  

Service treatment records show that the veteran sustained a 
low back strain as a result of a fall during a basketball 
game in October 1973.  On October 17, 1973, he noted the 
injury occurred the previous night, but that the pain was 
worsening.  He had back spasm.  X-rays revealed normal 
results.  Two days later, the only area of pain and 
tenderness was noted to be over intervertebral spaces L4-5, 
S1.  He was treated with heat and Fiorinal.  He was put on 
restricted activity through the end of the month for severe 
strain versus herniated nucleus polposus.  On separation 
examination in November 1973, the spine was noted as normal 
although the veteran noted a history of back pain related to 
the strained back three weeks earlier.  No recurrent strain 
was noted.

VA treatment records in 1977 show multiple fractures of the 
left side due to an automobile accident.  No abnormalities of 
the spine were noted.  Private chiropractic treatment for low 
back pain is documented from February 1986 to July 2004.  VA 
treatment records reflect a finding of degenerative disc 
disease at L5-S1 in April 1993.  VA examination revealed no 
gross abnormalities of the back in 1998.  In February 2002, 
the veteran's chiropractor, Charles Price, D.C., confirmed 
that the veteran had been a patient at that facility since 
1987.  He noted that X-rays taken in 1985 and 1986 by the 
previous chiropractor showed hypo-lordosis of the lumbar 
spine with moderate spondylosis at the L5-S1 level.  Dr. 
Price observed that this spondylosis and disc degeneration 
could very well be the result of the injury he sustained in 
service in 1973.  Also in February 2002, chiropractor David 
K. Dahmer, Sr., D.C., reported that the veteran had been his 
patient since April 2000 and that he reported his low back 
pain had been present and chronic since service in 1973.  Dr. 
Dahmer noted that the degenerative changes noted on the 
veteran's X-ray are attributable to injury.  

The veteran was afforded a VA examination of the spine in 
June 2005.  The examiner reviewed the claims folder, noted 
the 1973 back injury and examined the veteran.  The veteran 
reported that his back pain began following a 1977 automobile 
accident.  It was noted that the veteran had the body type of 
an excessive weight lifter.  The X-rays were consistent with 
multisegment degenerative lumbar disc disease.  The physician 
concluded that the veteran's degenerative disc disease was 
entirely more likely than not unrelated to back strain in 
service while playing basketball.  He also noted that the 
level of disability in this veteran was entirely minimal as 
the veteran weight trains, exercises and works as a roofer.  

VA treatment records dated through January 2006 document no 
significant treatment for or additional opinions related to 
the veteran's back.  

With respect to whether service connection is warranted on a 
direct basis or under the chronic disease presumption, the 
Board notes that service treatment records show that the 
veteran was treated for the acute low back strain in October 
1973 with normal X-ray findings.  There was no residual back 
disability noted at separation examination.  While the 
veteran has post service back problems, dating from the mid-
1980's, there was no arthritis or chronic low back disability 
documented within a year of separation from service and thus 
service connection on a presumptive basis is not warranted 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

While the veteran believes he has low back problems related 
to service, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has 
also recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

The Board finds the VA examiner's 2005 opinion to be 
compelling and persuasive evidence against the claim because 
it was based on a review of the entire claims folder, 
including the chiropractic opinion that there may be a 
relationship between the current pain and service.  

The Board has reached this decision based on a careful review 
of the entire evidence of record, with more significant 
weight being accorded to the opinion provided by the 
aforementioned VA physician after weighing all of the 
probative evidence.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

The Board has considered the doctrine of reasonable doubt but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

Psychiatric Disability

It is the veteran's essential contention that he currently 
has a psychiatric disorder, characterized by anxiety, that 
first manifested in service.  He contends that his rushing 
thoughts, anxiety and inability to sleep are related to 
service.  Service treatment and personnel records reflect 
that he was found to have a passive aggressive personality 
which resulted in his separation from service.  There is no 
other psychiatric disorder noted in service medical records.  

The veteran sought inpatient VA treatment for a bad temper in 
July 1979.  It was noted he was upset about an impending 
divorce and that he was hitting his wife and having social 
problems.  Psychiatric evaluation yielded a finding of 
emotionally unstable personality, chronic, since childhood 
and adult situation reaction due to the divorce.  VA 
treatment records from 1997 to 2002 reflect treatment for 
insomnia and substance abuse.  Records from 2002 reflect 
post-automobile accident treatment with Ambien for primary 
insomnia and related anxiety due to lack of sleep.  The most 
recent VA psychiatric examination report, dated in June 2005, 
reflects that no Axis I diagnosis was rendered.  The veteran 
was diagnosed with a personality disorder, not otherwise 
specified with borderline traits.  The examining psychiatrist 
reviewed the claims folder and examined the veteran.  The 
veteran's longstanding history of anxiety, mainly related to 
difficulty interacting with others, was considered to be due 
to his personality disorder.  It was the opinion of the 
psychiatrist that the anxiety symptoms were not at least as 
likely as not related to service.  

The service medical records and the post-service medical 
evidence shows that the veteran has a personality disorder.  
As noted above, personality disorders are not diseases or 
injuries for VA compensation purposes.  There is no medical 
evidence of any acquired psychiatric disorder in service or 
until years thereafter.  In addition, there is no medical 
evidence suggesting that the adult situation reaction or 
primary insomnia diagnosed after service is etiologically 
related to service.

While the veteran may sincerely believe that he developed a 
psychiatric disability as a result of service, as a lay 
person, he is not competent to render a psychiatric diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


